Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that 
Claim limitations “…a first client device comprising a display…wherein the first client device is configured to…” and “…a second client device comprising a display…wherein the second client device is configured to…” (independent Claim 35) and “wherein the first client device is configured to receive…send…”, “…wherein the second client device is configured to receive…” (Claim 36), and “wherein the first client device is configured to receive…send…” (Claim 38) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “display”, “receive”, and “send” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 35-40 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The user device 240 may be any computing device such as a personal computer, tablet, smart phone, etc. The user device may be able to communicate with the server 210 and/or other system elements via the networks 280. The user device 240 may include various appropriate interface elements (e.g., touchscreens, displays, buttons, microphones, speakers, etc.). Such elements may be used to provide information to a user and/or to receive information, commands, etc. from a user.” See Specification, Paragraph 0051. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Feely et al., U.S. Patent Publication Number 2012/0166206 A1 in view of Hermosura, Lorna Mae N., U.S. Patent Publication Number 2014/0370484 A1, further in view of Carolan et al., U.S. Patent Publication Number 2004/0133440 A1.

Claim 21:
Feely discloses an automated method of providing customizable controlled-access to child care planning resources, the method comprising: 
displaying, on a graphical user interface (GUI) on a display of a first client device, a first set of content elements based at least partly on a first user's user type, the user type comprising one of a teacher-user, a social-worker-user, and a parent-user (see Paragraph 0058 – Feely discloses this limitation in that an administrative dashboard enables an authorized user (social work supervisor) to create forms, define demographics, add/edit/delete business rules and validations and perform additional configuration activities); 
receiving, from the GUI of the first client device, a selection of a content element in a first set of content elements, the selected content element comprising data associated with a child (see Paragraph 0095 – Feely discloses this limitation in that super-administrators may configure service documents by creating sections for the documents, adding questions that require answers in different formats, and assign workflow approval paths. Also see Paragraph 0096 – Feely further discloses that the service documents may include Assessments, Reviews and Reports regarding foster children and foster families.); 
receiving, from the GUI of the first client device, a set of attributes associated with the content element, the set of attributes comprising a layout identifying a placement of said content element (see Paragraph 0095 – Feely discloses this limitation in that super-administrators may configure service documents by creating sections for the documents and assigning the documents to all divisions or only a few.); 
displaying, on a GUI on a display of a second client device, a second set of content elements comprising said content element based at least partly on the user type associated with a second user, the user type associated with the second user comprising one of a teacher-user, a social-worker-user, and a parent-user (see Paragraph 0216 and Figure 16A – Feely discloses this limitation in that when a caseworker (social worker) enters the state child welfare case management system, they are taken to the Dashboard screen illustrated in Figure 16A, which displays the cases with sections per the configuration by the super administrator.).
Feely fails to expressly disclose:
receiving a selection of said content element from the GUI of the second client device;
sending an update request associated with said content from the second client device to the server; 
receiving, at the second client device, from the server, data associated with the update request to change a layout of the GUI of the second client device; and 
at the second client device, changing the layout of the GUI of the second client to display the selected content element based on the received data to change the layout.
Hermosura teaches:
receiving a selection of said content element from the GUI of the second client device (see Figure 5 and Paragraph 0055 – Hermosura teaches this limitation in that the administrator dashboard may allow an administrator to select a Teacher Dashboard out of a plurality of options listed on the left of the display.);
sending an update request associated with said content from the second client device to the server (see Paragraph 0055 – Hermosura teaches this limitation in that the administrator dashboard may allow an administrator to toggle between teachers and date ranges. Selectable buttons on the dashboard may request from a server an updated interface responsive to the requested view.); 
receiving, at the second client device, from the server, data associated with the update request to change a layout of the GUI of the second client device (see Paragraphs 0063-0065 – Hermosura teaches this limitation in that a request for updating a dashboard may be sent to a server from a client when a user selects a refresh button.); and 
at the second client device, changing the layout of the GUI of the second client to display the selected content element based on the received data to change the layout (see Paragraph 0064 – Hermosura teaches this limitation in that in response to receiving the corresponding data from the remote server, the updated view (layout) is displayed to the user.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Feely, to include:
receiving a selection of said content element from the GUI of the second client device;
sending an update request associated with said content from the second client device to the server; 
receiving, at the second client device, from the server, data associated with the update request to change a layout of the GUI of the second client device; and 
at the second client device, changing the layout of the GUI of the second client to display the selected content element based on the received data to change the layout
for the purpose of allowing a user to better understand a specific statistic of concern related to the individual students (see Paragraph 0063). Further, both Feely and Hermosura are concerned with managing child-related dashboards across a hierarchy of employees.
The combination of Feely and Hermosura fails to expressly teach:
receiving, from the GUI of the first client device, a set of audience attributes associated with the content element, the set of audience attributes comprising a listing of user types comprising one of a teacher-user, a social-worker-user, and a parent-user, and customization to be performed for each user type; 
sending the content element, the set of attributes associated with the content element, and the set of audience attributes associated with the content element from the first client device to a server.
Carolan teaches:
receiving, from the GUI of the first client device, a set of audience attributes associated with the content element, the set of audience attributes comprising a listing of user types comprising one of a teacher-user, a social-worker-user, and a parent-user, and customization to be performed for each user type (see Paragraph 0098 – Carolan teaches this limitation in that calendar events (a series of content elements) access may be controlled by an individual to provide varying levels of access to other members. Also see Paragraph 0043 – Carolan further teaches that a member may be parent or advisor.); 
sending the content element, the set of attributes associated with the content element, and the set of audience attributes associated with the content element from the first client device to a server (see Paragraph 0090 – Carolan discloses this limitation in that the event with the permissions and preferences are stored into the calendar database. Also see Paragraph 0110 – Carolan teaches this limitation in that the database may be stored remotely and accessible by the Web.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method taught in the combination of Feely and Hermosura, to include:
receiving, from the GUI of the first client device, a set of audience attributes associated with the content element, the set of audience attributes comprising a listing of user types comprising one of a teacher-user, a social-worker-user, and a parent-user, and customization to be performed for each user type; 
sending the content element, the set of attributes associated with the content element, and the set of audience attributes associated with the content element from the first client device to a server
for the purpose of allowing the appropriate members to access selected information within the community to allow members to effectively and efficiently communicate their needs and schedules (see Paragraph 0006). Further, Feely, Hermosura, and Carolan are all concerned with maintaining and managing access to stored data regarding children.

Claim 22:
The combination of Feely, Hermosura, and Carolan teaches the automated method of claim 21 further comprising: 
receiving, from the GUI of the first client device an update to the content element (see Paragraph 0058 – Feely discloses this limitation in that an administrative dashboard enables an authorized user (social work supervisor) to create forms, define demographics, add/edit/delete business rules and validations and perform additional configuration activities); and 
receiving the update at the second client device from the server (see Paragraph 0216 and Figure 16A – Feely discloses this limitation in that when a caseworker (social worker) enters the state child welfare case management system, they are taken to the Dashboard screen illustrated in Figure 16A, which displays the cases with sections per the configuration by the super administrator.).
The combination of Feely and Hermosura fails to expressly teach:
sending the update from the first client device to the server.
Carolan teaches:
sending the update from the first client device to the server (see Paragraph 0090 – Carolan discloses this limitation in that the event with the permissions and preferences are stored into the .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method taught in the combination of Feely and Hermosura, to include:
sending the update from the first client device to the server
for the purpose of allowing the appropriate members to access selected information within the community to allow members to effectively and efficiently communicate their needs and schedules (see Paragraph 0006). Further, Feely, Hermosura, and Carolan are all concerned with maintaining and managing access to stored data regarding children.

Claim 22:
	As indicated in the above rejection, the combination of Feely, Hermosura and Carolan teaches every limitation of claim 21. 
	Feely fails to expressly disclose:
receiving, from the GUI of the first client device an update to the content element; 
sending the update from the first client device to the server; and 
receiving the update at the second client device from the server.
	Hermosura teaches:
receiving, from the GUI of the first client device an update to the content element; 
sending the update from the first client device to the server; and 
receiving the update at the second client device from the server.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Feely, to include:
receiving, from the GUI of the first client device an update to the content element; 
sending the update from the first client device to the server; and 
receiving the update at the second client device from the server
for the purpose of allowing a user to better understand hot button issues of concern related to the individual students (see Paragraph 0054). Further, both Feely and Hermosura are concerned with managing child-related dashboards across a hierarchy of employees.

Claim 23:
	As indicated in the above rejection, the combination of Feely, Hermosura, and Carolan teaches every limitation of claim 21. Feely and Hermosura fails to expressly teach:
wherein the set of audience attributes further comprises a set of privileges associated with each user type and customizations to be performed for one or more of the user types.
Carolan teaches:
wherein the set of audience attributes further comprises a set of privileges associated with each user type and customizations to be performed for one or more of the user types (see Paragraph 0134 – Carolan discloses this limitation in that associate users may assign access rights (privileges) to member accounts according to their roles.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method taught in the combination of Feely and Hermosura, to include:
wherein the set of audience attributes further comprises a set of privileges associated with each user type and customizations to be performed for one or more of the user types
for the purpose of allowing the appropriate members to access selected information within the community to allow members to effectively and efficiently communicate their needs and schedules (see 

Claim 24:
The combination Feely, Hermosura, and Carolan teaches the automated method of claim 21, wherein the set of attributes associated with the content element further comprises a data source and a format for the selected data element (see Paragraph 0095 – Feely discloses this limitation in that the super-administrator assigns sections and fields to a particular division or a resource family (data source). The super-administrator may specify fields, questions (format), and which items are required or optional per the specific audience.)

Claim 25:
	As indicated in the above rejection, the combination of Feely, Hermosura and Carolan teaches every limitation of claim 21. 
	Feely fails to expressly disclose:
wherein the set of attributes associated with the content element further comprises one of a size of the data element and an association with a set of existing dashboards.
	Hermosura teaches:
wherein the set of attributes associated with the content element further comprises one of a size of the data element and an association with a set of existing dashboards (see Paragraph 0049 – Hermosura teaches this limitation in that the content elements may be presented as an n-gram, where the aggregate weighted score of the frequency of a survey response word is reflected in the size it is displayed in the dashboard.).

wherein the set of attributes associated with the content element further comprises one of a size of the data element and an association with a set of existing dashboards
for the purpose of allowing a user to better understand hot button issues of concern related to the individual students (see Paragraph 0054). Further, both Feely and Hermosura are concerned with managing child-related dashboards across a hierarchy of employees.

Claim 26:
The combination Feely, Hermosura, and Carolan teaches the automated method of claim 21 further comprising: 
receiving, from the GUI of the first client device, a set of source selections specifying data sources for a set of components of the selected data element, the source selections comprising one or more filters based on the user type (see Paragraphs 0087-0088 – Feely discloses this limitation in that the user may use filters to manipulate the match criteria and receive information from filtered resource families only.); and 
sending the source selections from the first client device to the server to filter the data sources of the selected content element based on the user type (see Paragraphs 0167 and 0091 – Feely discloses this limitation in that the user may set filters to search or browse any of the resources in the system, in which information is stored in the people database.).

Claim 27:
	As indicated in the above rejection, the combination of Feely, Hermosura, and Carolan teaches every limitation of claim 26. Feely and Hermosura fails to expressly teach:
wherein the data sources comprise one or more of child care providers, government agencies, and management entities.
Carolan teaches:
wherein the data sources comprise one or more of child care providers, government agencies, and management entities (see Paragraph 0249 – Carolan teaches this limitation in that members are able create, edit, and delete journal entries into the Calendar system. Also see Paragraph 0043 – Carolan further teaches that a member may be parent (child care provider) or advisor (management entity).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method taught in the combination of Feely and Hermosura, to include:
wherein the data sources comprise one or more of child care providers, government agencies, and management entities
for the purpose of allowing the appropriate members to access selected information within the community to allow members to effectively and efficiently communicate their needs and schedules (see Paragraph 0006). Further, Feely, Hermosura, and Carolan are all concerned with maintaining and managing access to stored data regarding children.

Claim 28:
	As indicated in the above rejection, the combination of Feely, Hermosura, and Carolan teaches every limitation of claim 21. Feely and Hermosura fails to expressly teach:
wherein the content element is one of a report, a list, a graph, a table, a multimedia content, a reminder, and an announcement.
Carolan teaches:
wherein the content element is one of a report, a list, a graph, a table, a multimedia content, a reminder, and an announcement (see Paragraph 0120 – Carolan teaches this limitation in that a bill payment reminder may be added to the calendar as a content item.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method taught in the combination of Feely and Hermosura, to include:
wherein the content element is one of a report, a list, a graph, a table, a multimedia content, a reminder, and an announcement
for the purpose of allowing the appropriate members to access selected information within the community to allow members to effectively and efficiently communicate their needs and schedules (see Paragraph 0006). Further, Feely, Hermosura, and Carolan are all concerned with maintaining and managing access to stored data regarding children.

Claim 29:
	As indicated in the above rejection, the combination of Feely, Hermosura and Carolan teaches every limitation of claim 21. Feely further discloses:
identifying a dashboard associated with the first user (see Paragraph 0058 – Feely discloses this limitation in that an administrative dashboard enables an authorized user (social work supervisor) to create forms, define demographics, add/edit/delete business rules and validations and perform additional configuration activities).
	Feely fails to expressly disclose:
retrieving a set of portlets associated with the dashboard; 
retrieving a set of preferences specified by the first user; and 
updating the GUI on the display of the first client device based at least partly on the dashboard, the set of portlets, and the set of preferences.
	Hermosura teaches:
retrieving a set of portlets associated with the dashboard (see Paragraph 0054 – Hermosura teaches this limitation in that the teacher dashboard interface includes four main components (portlets).); 
retrieving a set of preferences specified by the first user (see Paragraph 0054 – Hermosura teaches this limitation in that in the teacher dashboard interface, teacher-selectable buttons may request updated information, alert pre-designated people, or add an issue to a workflow queue.); and 
updating the GUI on the display of the first client device based at least partly on the dashboard, the set of portlets, and the set of preferences (see Paragraph 0054 – Hermosura teaches this limitation in that when a teacher ads the issue to a workflow queue, it is presented to an administrator in the system, in the queue on their own dashboard.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Feely, to include:
retrieving a set of portlets associated with the dashboard; 
retrieving a set of preferences specified by the first user; and 
updating the GUI on the display of the first client device based at least partly on the dashboard, the set of portlets, and the set of preferences
for the purpose of allowing a user to better understand hot button issues of concern related to the individual students (see Paragraph 0054). Further, both Feely and Hermosura are concerned with managing child-related dashboards across a hierarchy of employees.


Claim 30:
As indicated in the above rejection, the combination of Feely, Hermosura and Carolan teaches every limitation of claim 29. 
	Feely fails to expressly disclose:
wherein each portlet in the set of portlets comprises: 
a set of input elements; and 
a content element.
	Hermosura teaches:
wherein each portlet in the set of portlets comprises: 
a set of input elements (see Paragraph 0065 – Hermosura teaches this limitation in that at the dashboard, the interface may receive user inputs.); and 
a content element (see Paragraph 0065 – Hermosura teaches this limitation in data is presented at the dashboard, sometimes in response to input at the dashboard.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Feely, to include:
wherein each portlet in the set of portlets comprises: 
a set of input elements; and 
a content element
for the purpose of allowing a user to better understand hot button issues of concern related to the individual students and the school as a whole (see Paragraph 0054). Further, both Feely and Hermosura are concerned with managing child-related dashboards across a hierarchy of employees.



Claim 31:
As indicated in the above rejection, the combination of Feely, Hermosura and Carolan teaches every limitation of claim 29. 
	Feely fails to expressly disclose:
wherein each portlet from the set of portlets is associated with a layout within the GUI of the first client device.
	Hermosura teaches:
wherein each portlet from the set of portlets is associated with a layout within the GUI of the first client device (see Paragraph 0054 – Hermosura teaches this limitation in that the teacher dashboard interface includes four main components (portlets), which are reflected in the graphical arrangement (layout or styling) of the dashboard.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Feely, to include:
wherein each portlet from the set of portlets is associated with a layout within the GUI of the first client device 
for the purpose of allowing a user to better understand hot button issues of concern related to the individual students and the school as a whole (see Paragraph 0054). Further, both Feely and Hermosura are concerned with managing child-related dashboards across a hierarchy of employees.

Claim 32:
As indicated in the above rejection, the combination of Feely, Hermosura and Carolan teaches every limitation of claim 21. 
	Feely fails to expressly disclose:
wherein the content element comprises at least one input element and at least one content item, wherein an inclusion of the at least one input element and an inclusion of the at least one content item in the content element is based at least partly on a user identity associated with the first user.
	Hermosura teaches:
wherein the content element comprises at least one input element (see Paragraph 0065 – Hermosura teaches this limitation in that at the dashboard, the interface may receive user inputs.) and at least one content item (see Paragraph 0065 – Hermosura teaches this limitation in data is presented at the dashboard, sometimes in response to input at the dashboard.), wherein an inclusion of the at least one input element and an inclusion of the at least one content item in the content element is based at least partly on a user identity associated with the first user (see Paragraph 0025 – Hermosura teaches this limitation in that teachers and administrators view the results of the surveys via dashboard according to their organizational structure authorization.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Feely, to include:
wherein the content element comprises at least one input element and at least one content item, wherein an inclusion of the at least one input element and an inclusion of the at least one content item in the content element is based at least partly on a user identity associated with the first user
for the purpose of allowing a user to better understand hot button issues of concern related to the individual students and the school as a whole (see Paragraph 0054). Further, both Feely and Hermosura are concerned with managing child-related dashboards across a hierarchy of employees.

Claim 33:
As indicated in the above rejection, the combination of Feely, Hermosura and Carolan teaches every limitation of claim 32. 

wherein the at least one input element and the at least one content item are identified based on the user type associated with the user identity, and the first set of content elements include a set of user customizable display attributes that are applied to future sessions associated with the user identity.
	Hermosura teaches:
wherein the at least one input element  (see Paragraph 0065 – Hermosura teaches this limitation in that at the dashboard, the interface may receive user inputs.) and the at least one content item (see Paragraph 0065 – Hermosura teaches this limitation in data is presented at the dashboard, sometimes in response to input at the dashboard.) are identified based on the user type associated with the user identity (see Paragraph 0025 – Hermosura teaches this limitation in that teachers and administrators view the results of the surveys via dashboard according to their organizational structure authorization.), and the first set of content elements include a set of user customizable display attributes that are applied to future sessions associated with the user identity (see Paragraph 0030 – Hermosura teaches this limitation in that a plurality of key-value pairs of data associations are stored in the data repository. This includes an organizational repository to store faculty profiles with login credentials, as well as their mappings to class periods, campus, and district. Also see Paragraph 0056 – Hermosura further teaches that data regarding what specific resources each teacher has used may be stored in the teacher’s dashboard.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Feely, to include:
wherein the at least one input element and the at least one content item are identified based on the user type associated with the user identity, and the first set of content elements include a set of user customizable display attributes that are applied to future sessions associated with the user identity


Claim 34:
The combination Feely, Hermosura, and Carolan teaches the automated method of claim 21, wherein the server is associated with an entity comprising one of a government agency and a child care provider (see Paragraph 0208 – Feely discloses this limitation in that the case management system may be used (and the database stored by) private agencies that assist the state with placement of children (child care agencies).).

Claims 35-40:
	Claims 35-40 describe the system for performing the method of claims 21, 22, 34, 26, 27, and 23, respectively. The combination of Feely, Hermosura, and Carolan teaches every limitation of claims 21, 22, 34, 26, 27, and 23. Further, Feely discloses:
A system for providing customizable controlled-access to child care planning resources (see Paragraphs 0012-0014 – Feely discloses a family case management system to provide social welfare services (foster care services) management.), the system comprising: a first client device comprising a display (see Paragraph 0058 – Feely discloses this limitation in that an administrative dashboard enables an authorized user (social work supervisor) to manage views for other users.); and a second client device comprising a display (see Paragraph 0216 and Figure 16A – Feely discloses this limitation in that when a caseworker (social worker) enters the state child welfare case management system, they are taken to the Dashboard screen illustrated in Figure 16A, which displays the cases with sections per the configuration by the super administrator.).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanford, Michael D., teaches a portable device system to encourage communication between students, parents, teachers, and administrators (Abstract). This includes the ability to set authorizations, receive government-sourced information and share reports (see Column 15, Lines 20-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Ashley M Fortino/
Examiner, Art Unit 2143                                                                                                                                                                                         
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143